The Honorable Steve Bell State Senator 500 East Main, Suite 208 Bastesville, Arkansas 72501
Dear Senator Bell:
This is in response to your request, on behalf of a constituent, for an opinion on the definition of the term "single transaction" as used in Independence County Ordinance 98-01. Specifically, your constituent notes that the term "single transaction" is defined in the ordinance so as to provide that:
  When two or more items of major household appliances; commercial appliances; major equipment and machinery are sold, each individual unit shall be treated as a single transaction. . . .
Your constituent notes that what is considered major equipment to one industry may not be considered major equipment to another industry, and poses the following questions:
1. What are major equipment and machinery?
2. What are minor equipment and machinery?
3. What is a commercial appliance?
I must note that I cannot provide a controlling definition of terms used in a county ordinance where the county has not done so. This is particularly true, where, as here, you have not enclosed a copy of the relevant ordinance for my review. The Office of the Attorney General normally concerns itself primarily with matters of state law, and does not ordinarily construe the language of county ordinances. The construction of such ordinances necessarily involves a determination of the intent of the quorum court, a factor that this office is not well situated to consider and address. It also requires a consideration of other factors of which this office is unaware that could reflect a particular intent on the part of the quorum court that is not apparent from the face of the ordinance. The awareness of such factors is a matter within the local domain, rather than the domain of this office. The construction of the ordinances about which you have inquired therefore must ultimately be handled through a medium that can consider such local matters, such as a court. For these reasons, I cannot opine definitively in response to your question.
As is noted in Op. Att'y Gen. 98-235, the definition of "single transaction" is to be defined by each county. See A.C.A. §26-74-220(b)(1) (Repl. 1997). In addition, the Rules and Regulations of the Department of Finance and Administration make clear that the definition of "single transaction" is defined by ordinance by each taxing jurisdiction. Arkansas Gross Receipts Tax Regulations, GR-91. Absent some clarification from the County as to the proper construction of the terms used, resort to the courts in a particular instance would be necessary to determine the meaning of the language used.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh